 
Unitek Holdings, Inc.
2007 Equity Incentive Plan
 


 
Article 1.  Establishment & Purpose
 
1.1           Establishment.  Unitek Holdings, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), establishes the 2007 Equity
Incentive Plan (hereinafter referred to as the “Plan”) as set forth in this
document.  
 
1.2           Purpose of the Plan.  The purpose of the Plan is to attract,
retain and motivate officers and employees of, consultants to, and non-employee
directors providing services to the Company and its Subsidiaries and Affiliates,
and to promote the success of the Company’s business by providing them with
appropriate incentives and rewards either through a proprietary interest in the
long-term success of the Company or compensation based on fulfilling their
individual performance goals.
 
Article 2.  Definitions
 
Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.
 
2.1           “Affiliate” means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls or any
entity in which the Company has a substantial direct or indirect equity
interest, as determined by the Board.
 
2.2           “Annual Award Limit” shall have the meaning set forth in Section
5.1(b).
 
2.3           “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Other Stock-Based Award or Performance-Based Compensation award that is
granted under the Plan.
 
2.4           “Award Agreement” means either (a) a written agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under the Plan, or (b) a written statement issued
by the Company to a Participant describing the terms and provisions of the
actual grant of such Award.
 
2.5           “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.
 
2.6           “Board” means the Board of Directors of the Company.
 
2.7           “Cause” shall mean with respect to a Participant, (i) “cause” as
defined in any employment or other written agreement between the Participant and
the Company (or, if applicable, the Affiliate to which the Participant renders
services) or (ii) if the Participant is not a party to an employment agreement
or other written agreement or “cause” is not defined therein:
 
 
(a)
the Participant shall have committed, been convicted of, or shall have plead
guilty or nolo contendere to, any felony or any crime involving personal
dishonesty or fraud;

 

 

--------------------------------------------------------------------------------

 

 
(b)
the Participant’s willful or persistent failure to perform, or refusal to
perform his or her assigned duties or to comply with Company directives;

 
 
(c)
the Participant shall have breached any written policy, or procedure or any
confidential or proprietary information, non-compete or non-solicitation
covenant for the benefit of the Company or any of its Affiliates;

 
 
(d)
the Participant shall have committed any fraud, embezzlement, misappropriation
of funds, breach of fiduciary duty or any other act of dishonesty of a material
nature against the Company or any of its Affiliates; or

 
 
(e)
the Participant shall have engaged in any gross or willful misconduct which
could result in a substantial loss to the Company or any of its Affiliates or
substantial damage to their reputation.

 
2.8           “Change of Control” means the occurrence of any of the following
events:
 
 
(a)
any Person, other than the Permitted Holders, is or becomes the Beneficial Owner
(except that a Person shall be deemed to have “beneficial ownership” of all
Shares that any such Person has the right to acquire, whether such right is
currently exercisable or only after the passage of time), directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation, tender or exchange offer
or otherwise;

 
 
(b)
the sale or disposition, in one or a series of related transactions, of all or
substantially all, of the assets of the Company to any Person, other than the
Permitted Holders; or

 
 
(c)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
2.9                      “Code” means the U.S. Internal Revenue Code of 1986, as
amended from time to time.
 
2.10           “Committee” means the compensation committee of the Board, or any
other committee designated by the Board to administer the Plan, subject to any
listing requirements of each exchange on which the Company may be listed.
 
2.11           “Company” means Unitek Holdings, Inc., a Delaware corporation,
and any successor thereto.
 
2.12           “Consultant” means any person (other than an Employee or a
Director) who is engaged by the Company, a Subsidiary or an Affiliate to render
consulting or advisory services to the Company or such Subsidiary or Affiliate.
 
2.13           “Covered Employee” means for any Plan Year, a Participant
designated by the Company as a potential “covered employee,” as such term is
defined in Section 162(m) of the Code.
 
2.14           “Director” means a member of the Board who is not an Employee.
 
2.15           “Effective Date” means the date set forth in Section 15.15.
 

 
- 2 -

--------------------------------------------------------------------------------

 

2.16           “Employee” means an officer or other employee of the Company, its
Subsidiaries or an Affiliate, including a member of the Board who is such an
employee.
 
2.17           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
 
2.18           “Fair Market Value” means, as of any date, the per Share value
determined as follows:
 
 
(a)
if the Shares are listed on any established stock exchange or a national market
system, the per Share Fair Market Value shall be the closing sales price for
each Share (or the closing bid, if no sales were reported) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported), as reported in The Wall Street Journal or such other
source as the Committee deems reliable;

 
 
(b)
if the Shares are regularly quoted on an automated quotation system (including
the OTC Bulletin Board and the “Pink Sheets” published by the National Quotation
Bureau, Inc.) or by a recognized securities dealer, but selling prices are not
reported, the per Share Fair Market Value shall be the mean between the high bid
and low asked prices for a Share on the date of determination (or, if no such
prices were reported on that date, on the last date such prices were reported),
as reported in The Wall Street Journal or such other source as the Committee
deems reliable; or

 
 
(c)
in the absence of an established market for the Shares of the type described in
(a) and (b) above, the per Share Fair Market Value thereof shall be determined
by the Committee in good faith and in accordance with applicable provisions of
Section 409A of the Code.

 
2.19           “Incentive Stock Option” means an Option intended to meet the
requirements of an incentive stock option as defined in Section 422 of the Code
and designated as an Incentive Stock Option.
 
2.20           “Non-Employee Director” means a person defined in Rule
16b-3(b)(3) promulgated by the Securities and Exchange Commission under the
Exchange Act, or any successor definition adopted by the Securities and Exchange
Commission.
 
2.21           “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.
 
2.22           “Other Stock-Based Award” means any right granted under Article 9
of the Plan.
 
2.23           “Option” means any stock option granted form time to time under
Article 6 of the Plan.
 
2.24           “Option Price” means the purchase price per Share subject to an
Option, as determined pursuant to Section 6.2 of the Plan.
 
2.25           “Outside Director” means a member of the Board who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.
 
2.26           “Participant” means any eligible person as set forth in Section
4.1 to whom an Award is granted.
 
- 3 -

--------------------------------------------------------------------------------


 
2.27           “Performance-Based Compensation” means compensation under an
Award that is intended to constitute “qualified performance-based compensation”
within the meaning of the regulations promulgated under Section 162(m) of Code
or any successor provision.
 
2.28           “Performance Measures” means measures as described in Section
10.1 on which the performance goals are based in order to qualify Awards as
Performance-Based Compensation.
 
2.29           “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
 
2.30           “Permitted Holders” means, as of the date of determination, (i)
an employee benefit plan (or trust forming a part thereof) maintained by the
Company or any corporation or other Person of which a majority of its voting
power of its voting equity securities or equity interest is owned, directly or
indirectly, by the Company and (ii) any Affiliate.
 
2.31           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.
 
2.32           “Plan” means this Unitek Holdings, Inc. 2007 Equity Incentive
Plan.
 
2.33           “Plan Year” means the applicable calendar year.
 
2.34           “Recapitalization” shall mean an event or series of events
affecting the capital structure of the Company such as a stock split, reverse
stock split, stock dividend, distribution, recapitalization, combination or
reclassification of the Company’s securities.
 
2.35           “Restricted Stock” means any Award granted under Article 8.
 
2.36           “Restriction Period” means the period during which Restricted
Stock awarded under Article 8 of the Plan is subject to forfeiture.
 
2.37           “Section 409A Guidance” shall have the meaning set forth in
Section 11.1.
 
2.38           “Service” means service as an Employee, Director or Consultant.
 
2.39           “Share” means a share of common stock of the Company, par value
$0.01 per share, or such other class or kind of shares or other securities
resulting from the application of Section 13.1.
 
2.40           “Stock Appreciation Right” means any right granted under Article
7.
 
2.41           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company (or any parent of the
Company) if each of the corporations, other than the last corporation in each
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
 
2.42           “Tandem SAR” shall have the meaning set forth in Section 7.1.
 
2.43           “Ten Percent Shareholder” means a person who on any given date
owns, either directly or indirectly (taking into account the attribution rules
contained in Section 424(d) of the Code), stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.
 
- 4 -

--------------------------------------------------------------------------------


 
Article 3.  Administration
 
3.1           Authority of the Committee.  The Plan shall be administered by the
Committee, which shall have full power to interpret and administer the Plan and
full authority to select the Directors, Employees and Consultants to whom Awards
will be granted and determine the type and amount of Awards to be granted to
each such Director, Employee or Consultant, the terms and conditions of Awards
granted under the Plan and the terms of Award Agreements to be entered into with
Participants.  Without limiting the generality of the foregoing, the Committee
may, in its sole discretion, clarify, construe or resolve any ambiguity in any
provision of the Plan or any Award Agreement, accelerate or waive vesting of
Awards and exercisability of Awards, extend the term or period of exercisability
of any Awards, modify the purchase price under any Award, or waive any terms or
conditions applicable to any Award; provided that no action taken by the
Committee shall adversely affect in any material respect the rights granted to
any Participant under any outstanding Awards without the Participant’s written
consent (other than pursuant to Article 11 or Article 13 hereof).  Awards may,
in the discretion of the Committee, be made under the Plan in assumption of, or
in substitution for, outstanding awards previously granted by the Company or its
Affiliates or a company acquired by the Company or with which the Company
combines.  The Committee shall have full and exclusive discretionary power to
adopt rules, forms, instruments and guidelines for administering the Plan as the
Committee deems necessary or proper.  Notwithstanding anything in this Section
3.1 to the contrary, the Board, or any other committee or sub-committee
established by the Board, is hereby authorized (in addition to any necessary
action by the Committee) to grant or approve Awards as necessary to satisfy the
requirements of Section 16 of the Exchange Act and the rules and regulations
thereunder and to act in lieu of the Committee with respect to Awards made to
Non-Employee Directors under the Plan.  All actions taken and all
interpretations and determinations made by the Committee or by the Board (or any
other committee or sub-committee thereof), as applicable, shall be final and
binding upon the Participants, the Company, and all other interested
individuals.
 
3.2           Delegation.  The Committee may delegate to one or more of its
members, one or more officers of the Company or any of its Subsidiaries, and one
or more agents or advisors such administrative duties or powers as it may deem
advisable.
 
Article 4.  Eligibility and Participation
 
4.1           Eligibility.  Participants will consist of such Employees,
Consultants and Directors as the Committee in its sole discretion determines and
whom the Committee may designate from time to time to receive Awards under the
Plan.  Designation of a Participant in any year shall not require the Committee
to designate such person to receive an Award in any other year or, once
designated, to receive the same type or amount of Award as granted to the
Participant in any other year.  
 
4.2           Type of Awards.  Awards under the Plan may be granted in any one
or a combination of:  (a) Options, (b) Stock Appreciation Rights, (c) Restricted
Stock and (d) Other Stock-Based Awards.  The Plan sets forth the performance
goals and procedural requirements to permit the Company to design Awards that
qualify as Performance-Based Compensation, as described in Article 10
hereof.  Awards granted under the Plan shall be evidenced by Award Agreements
(which need not be identical) that provide additional terms and conditions
associated with such Awards, as determined by the Committee in its sole
discretion; provided, however, that in the event of any conflict between the
provisions of the Plan and any such Award Agreement, the provisions of the Plan
shall prevail.
 
- 5 -

--------------------------------------------------------------------------------


 
Article 5.  Shares Subject to the Plan and Maximum Awards
 
5.1           Number of Shares Available for Awards.
 
 
(a)
General.  Subject to adjustment as provided in Section 5.1(c) and Article 13,
the maximum number of Shares available for issuance to Participants pursuant to
Awards under the Plan shall be 13,581,250 Shares.  The Shares available for
issuance under the Plan may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares.  The number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed 13,581,250 Shares,
subject to adjustments provided in Article 13 hereof and subject to the
provisions of Sections 422 or 424 of the Code or any successor provisions.  Any
Shares delivered to the Company as part or full payment for the purchase price
of an Award granted under the Plan or, to the extent the Committee determines
that the availability of Incentive Stock Options under the Plan will not be
compromised, to satisfy the Company’s withholding obligation with respect to an
Award granted under the Plan, shall again be available for Awards under the
Plan; provided, however, that such Shares shall continue to be counted as
outstanding for purposes of determining whether an Annual Award Limit has been
attained.

 
 
(b)
Annual Award Limits.  The maximum number of Shares with respect to which any
Options and Stock Appreciation Rights may be granted to any Participant in any
Plan Year shall be 4,346,000 Shares, subject to adjustments made in accordance
with Article 13 hereof, or the cash equivalent thereof to the extent such Awards
are payable in cash or property, and the maximum amount of Awards constituting
Performance-Based Compensation granted to any Participant in a Plan Year shall
be 4,346,000 Shares, subject to adjustments made in accordance with Article 13
hereof, or the cash equivalent thereof to the extent such Awards are payable in
cash or property (each an “Annual Award Limit” and collectively, “Annual Award
Limits”).

 
 
(c)
Additional Shares.  In the event that any outstanding Award expires, is
forfeited, cancelled or otherwise terminated without the issuance of Shares or
are otherwise settled for cash, the Shares subject to such Award, to the extent
of any such forfeiture, cancellation, expiration, termination or settlement for
cash, shall again be available for Awards under the Plan.  If the Committee
authorizes the assumption under the Plan, in connection with any merger,
consolidation, acquisition of property or stock, or reorganization, of awards
granted under another plan, such assumption shall not (i) reduce the maximum
number of Shares available for issuance under the Plan or (ii) be subject to or
counted against a Participant’s Annual Award Limit.

 
Article 6.  Stock Options
 
6.1           Grant of Options.  The Committee is hereby authorized to grant
Options to Participants.  Each Option shall permit a Participant to purchase
from the Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article 6 and
to such additional terms and conditions, as established by the Committee, in its
sole discretion, that are consistent with the provisions of the Plan.  Options
shall be designated as either Incentive Stock Options or Nonqualified Stock
Options, provided that Options granted to Directors and Consultants shall be
Nonqualified Stock Options.  An Option granted as an Incentive Stock Option
shall, to the extent it fails to qualify as an Incentive Stock Option, be
treated as a Nonqualified Stock Option.  Neither the Committee nor the Company
or any of its Affiliates shall be liable to any Participant or to any other
person if it is determined that an Option intended to be an Incentive Stock
Option does not qualify as an Incentive Stock Option.  Options shall be
evidenced by Award Agreements which shall state the number of Shares covered by
such Option.  Such agreements shall conform to the requirements of the Plan and
may contain such other provisions as the Committee shall deem advisable.
 
- 6 -

--------------------------------------------------------------------------------


 
6.2           Terms of Option Grant.  The Option Price shall be determined by
the Committee at the time of grant, but shall not be less than 100% of the Fair
Market Value of a Share on the date of grant.  In the case of any Incentive
Stock Option granted to a Ten Percent Shareholder, the Option Price shall not be
less than 110% of the Fair Market Value of a Share on the date of grant.
 
6.3           Option Term.  The term of each Option shall be determined by the
Committee at the time of grant and shall be stated in the Award Agreement, but
in no event shall such term be greater than ten years (or, in the case of an
Incentive Stock Option granted to a Ten Percent Shareholder, five years).
 
6.4           Time of Exercise.  Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
 
6.5           Method of Exercise.  Except as otherwise provided in the Plan or
in an Award Agreement, an Option may be exercised for all, or from time to time
any part, of the Shares for which it is then exercisable.  For purposes of this
Article 6, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii), (iii) or (iv)
in the following sentence.  The aggregate Option Price for the Shares as to
which an Option is exercised shall be paid to the Company in full at the time of
exercise at the election of the Participant (i) in cash or its equivalent (e.g.,
by cashier’s check), (ii) to the extent permitted by the Committee, in Shares
having a Fair Market Value equal to the aggregate Option Price for the Shares
being purchased and satisfying such other requirements as may be imposed by the
Committee, (iii) partly in cash and, to the extent permitted by the Committee,
partly in such Shares or (iv) if there is a public market for the Shares at such
time, subject to such requirements as may be imposed by the Committee, through
the delivery of irrevocable instructions to a broker to sell Shares obtained
upon the exercise of the Option and to deliver promptly to the Company an amount
out of the proceeds of such sale equal to the aggregate Option Price for the
Shares being purchased.  The Committee may prescribe any other method of payment
that it determines to be consistent with applicable law and the purpose of the
Plan.  
 
6.6           Limitations on Incentive Stock Options.  Incentive Stock Options
may be granted only to employees of the Company or of a “parent corporation” or
“subsidiary corporation” (as such terms are defined in Section 424 of the Code)
at the date of grant.  The aggregate Fair Market Value (generally determined as
of the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year (under all plans of the Company and of any parent corporation or
subsidiary corporation) shall not exceed one hundred thousand dollars
($100,000).  For purposes of the preceding sentence, Incentive Stock Options
will be taken into account generally in the order in which they are granted.  No
Incentive Stock Option may be exercised later than ten (10) years after the date
it is granted.  Each provision of the Plan and each Award Agreement relating to
an Incentive Stock Option shall be construed so that each Incentive Stock Option
shall be an incentive stock option as defined in Section 422 of the Code, and
any provisions of the Award Agreement thereof that cannot be so construed shall
be disregarded.
 
- 7 -

--------------------------------------------------------------------------------


 
Article 7.  Stock Appreciation Rights
 
7.1           Grant of Stock Appreciation Rights.  The Committee is hereby
authorized to grant Stock Appreciation Rights to Participants, including a grant
of Stock Appreciation Rights in tandem with any Option at the same time such
Option is granted (a “Tandem SAR”).  Stock Appreciation Rights shall be
evidenced by Award Agreements that shall conform to the requirements of the Plan
and may contain such other provisions as the Committee shall deem
advisable.  Subject to the terms of the Plan and any applicable Award Agreement,
a Stock Appreciation Right granted under the Plan shall confer on the holder
thereof a right to receive, upon exercise thereof, the excess of (a) the Fair
Market Value of a specified number of Shares on the date of exercise over (b)
the grant price of the right as specified by the Committee on the date of the
grant.  Such payment may be in the form of cash, Shares, other property or any
combination thereof, as the Committee shall determine in its sole discretion.
 
7.2           Terms of Stock Appreciation Right.  Subject to the terms of the
Plan and any applicable Award Agreement, the grant price (which shall not be
less than 100% of the Fair Market Value of a Share on the date of grant), term,
methods of exercise, methods of settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee.  The
Committee may impose such other conditions or restrictions on the exercise of
any Stock Appreciation Right as it may deem appropriate.  Unless otherwise
provided in the Award Agreement, no Stock Appreciation Right shall have a term
of more than ten (10) years from the date of grant.
 
7.3           Tandem Stock Appreciation Rights and Options.  A Tandem SAR shall
be exercisable only to the extent that the related Option is exercisable and
shall expire no later than the expiration of the related Option.  Upon the
exercise of all or a portion of a Tandem SAR, a Participant shall be required to
forfeit the right to purchase an equivalent portion of the related Option (and,
when a Share is purchased under the related Option, the Participant shall be
required to forfeit an equivalent portion of the Stock Appreciation Right).
 
Article 8.  Restricted Stock
 
8.1           Grant of Restricted Stock.  An Award of Restricted Stock is a
grant by the Company of a specified number of Shares to the Participant, which
Shares are subject to forfeiture upon the occurrence of specified
events.  Participants shall be awarded Restricted Stock in exchange for
consideration not less than the minimum consideration required by applicable
law.  Restricted Stock shall be evidenced by an Award Agreement, which shall
conform to the requirements of the Plan and may contain such other provisions as
the Committee shall deem advisable.
 
8.2           Terms of Restricted Stock Awards.  Each Award Agreement evidencing
a Restricted Stock grant shall specify the period(s) of restriction, the number
of Shares of Restricted Stock subject to the Award, the performance, employment
or other conditions (including the termination of a Participant’s Service
whether due to death, disability or other cause) under which the Restricted
Stock may be forfeited to the Company and such other provisions as the Committee
shall determine.  Upon determination of the number of Shares of Restricted Stock
to be granted to the Participant, the Committee shall direct that a certificate
or certificates representing the number of Shares be issued to the Participant
with the Participant designated as the registered owner.  The certificate(s)
representing such shares shall be legended as to sale, transfer, assignment,
pledge or other encumbrances during the Restriction Period and deposited by the
Participant, together with a stock power endorsed in blank, with the Company, to
be held in escrow during the Restriction Period.  At the end of the Restriction
Period, the restrictions imposed hereunder shall lapse with respect to the
number of shares of Restricted Stock as determined by the Committee, and the
legend shall be removed and such number of Shares delivered to the Participant
(or, where appropriate, the Participant’s legal representative).  The Committee
may, in its sole discretion, modify or accelerate the lapsing of the
restrictions imposed on Restricted Stock.
 
- 8 -

--------------------------------------------------------------------------------


 
8.3           Voting and Dividend Rights.  Unless otherwise determined by the
Committee and set forth in a Participant’s Award Agreement, Participants holding
Restricted Stock granted hereunder shall not have the right to exercise voting
rights with respect to the Restricted Stock and shall not have the right to
receive dividends on such Restricted Stock.   
 
8.4           Performance Goals.  The Committee may condition the grant of
Restricted Stock or the expiration of the Restriction Period upon the
Participant’s achievement of one or more performance goal(s) specified in the
Award Agreement.  If the Participant fails to achieve the specified performance
goal(s), the Committee shall not grant the Restricted Stock to such Participant
or the Participant shall forfeit the Award of Restricted Stock to the Company.
 
8.5           Section 83(b) Election.  If a Participant makes an election
pursuant to Section 83(b) of the Code concerning Restricted Stock, the
Participant shall be required to file promptly a copy of such election with the
Company.   
 
Article 9.  Other Stock-Based Awards
 
The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based on
the Fair Market Value of, Shares (the “Other Stock-Based Awards”).  Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive one or more Shares (or the equivalent cash value of such Shares) upon
the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives.  Other Stock-Based Awards may
be granted alone or in addition to any other Awards granted under the
Plan.  Subject to the provisions of the Plan, the Committee shall determine to
whom and when Other Stock-Based Awards will be made, the number of Shares to be
awarded under (or otherwise related to) such Other Stock-Based Awards; whether
such Other Stock-Based Awards shall be settled in cash, Shares or a combination
of cash and Shares; and all other terms and conditions of such Awards
(including, without limitation, the vesting provisions thereof and provisions
ensuring that all Shares so awarded and issued shall be fully paid and
non-assessable).
 
Article 10.  Performance-Based Compensation
 
The Committee is authorized to design any Award so that the amounts or Shares
payable or distributed pursuant to such Award are treated as “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
and related regulations.
 
10.1           Performance Measures.  The vesting, crediting and/or payment of
Performance-Based Compensation shall be based on the achievement of objective
performance goals based on one or more of the following Performance Measures:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) earnings per Share; (v) book value per Share; (vi) return
on shareholders’ equity; (vii) expense management; (viii) return on investment;
(ix) improvements in capital structure; (x) profitability of an identifiable
business unit or product; (xi) maintenance or improvement of profit margins;
(xii) stock price; (xiii) market share; (xiv) revenues or sales; (xv) costs;
(xvi) cash flow; (xvii) working capital and (xviii) return on assets.
 
- 9 -

--------------------------------------------------------------------------------


 
Any Performance Measure may be (i) used to measure the performance of the
Company and/or any of its Subsidiaries or Affiliates as a whole, any business
unit thereof or any combination thereof or (ii) compared to the performance of a
group of comparable companies, or a published or special index, in each case
that the Committee, in its sole discretion, deems appropriate.
 
10.2           Establishment of Performance Goals for Covered Employees.  No
later than ninety (90) days after the commencement of a performance period (but
in no event after twenty-five percent (25%) of such performance period has
elapsed), the Committee shall establish in writing:  (a) the performance goals
applicable to the Performance Period; (b) the Performance Measures to be used to
measure the performance goals in terms of an objective formula or standard; (c)
the method for computing the amount of compensation payable to the Participant
if such performance goals are obtained; and (d) the Participants or class of
Participants to which such performance goals apply.
 
10.3           Adjustment of Performance-Based Compensation.  Awards that are
designed to qualify as Performance-Based Compensation may not be adjusted
upward.  The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.
 
10.4           Certification of Performance.  No Award designed to qualify as
Performance-Based Compensation shall be vested, credited or paid, as applicable,
with respect to any Participant until the Committee certifies in writing that
the performance goals and any other material terms applicable to such
Performance Period have been satisfied.
 
Article 11.  Compliance with Section 409A of the Code
 
11.1           General.  To the extent that the Plan and/or Awards are subject
to Section 409A of the Code, the Committee may, in its sole discretion and
without a Participant’s prior consent, amend the Plan and/or Awards, adopt
policies and procedures, or take any other actions (including amendments,
policies, procedures and actions with retroactive effect) as are necessary or
appropriate to (a) exempt the Plan and/or any Award from the application of
Section 409A of the Code, (b) preserve the intended tax treatment of any such
Award, or (c) comply with the requirements of Section 409A of the Code,
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date of the grant (“Section 409A Guidance”).  The
Plan shall be interpreted at all times in such a manner that the terms and
provisions of the Plan and Awards are exempt from or comply with Section 409A
Guidance.
 
11.2           Timing of Payment.  All Awards that would otherwise be subject to
Section 409A of the Code shall be paid or otherwise settled on or as soon as
practicable after the applicable payment date and not later than the fifteenth
(15th) day of the third month from the end of (i) the Participant’s tax year
that includes the applicable payment date, or (ii) the Company’s tax year that
includes the applicable payment date, whichever is later; provided, however,
that the Committee reserves the right to delay payment with respect to any such
Award under the circumstances set forth in Proposed Regulation
Section 1.409A-3(h)(2) or any successor thereof or upon such other events and
conditions as the Commissioner of the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin;
provided further that, notwithstanding any contrary provision in the Plan or
Award Agreement, any payment(s) that are otherwise required to be made under the
Plan to a “specified employee” (as defined under Section 409A of the Code) as a
result of his or her separation from Service (other than a payment that is not
subject to Section 409A of the Code) shall be delayed for the first six
(6) months following such separation from Service (or, if earlier, the date of
death of the specified employee) and shall instead be paid (in a manner set
forth in the Award Agreement) on the payment date that immediately follows the
end of such six (6)-month period or as soon as administratively practicable
thereafter. 
 
- 10 -

--------------------------------------------------------------------------------


 
Article 12.  Vesting; Termination of Service; Forfeiture of Awards.
 
12.1           Vesting of Awards.  Unless the Award Agreement provides
otherwise, Awards under the Plan shall vest, and Options and Stock Appreciation
Rights shall become exercisable, with respect to twenty percent (20%) of the
Shares subject to the Award on each of the first, second, third, fourth and
fifth anniversaries of the date of grant of the Award provided that the
Participant’s Service has not terminated prior to such anniversary dates.
 
12.2           Termination of Service (except for Cause).  If a Participant’s
Service terminates for any reason other than for Cause, then unless the Award
Agreement provides otherwise:
 
 
(a)
Options/Stock Appreciation Rights.  Any vested and exercisable outstanding
Options or Stock Appreciation Rights shall expire on the earliest of: (A) the
expiration of their term, (B) twelve (12) months following termination of the
Participant’s Service as a result of death or Disability, and (C) thirty (30)
days following termination of Service for any other reason.  Any unvested and/or
un-exercisable Options or Stock Appreciation Rights shall expire and be
forfeited as of the date the Participant’s Service terminates.

 
 
(b)
Restricted Stock Awards and Other Stock-Based Awards.  All unvested Restricted
Stock Awards and Other Stock-Based Awards shall expire and be forfeited upon
termination of Service except that if on the date Service terminates, an Award
the vesting of which is conditioned solely upon satisfying performance
conditions and remaining in Service until the payment date, and the performance
conditions are satisfied but the Participant is not in Service on the payment
date due to his termination of Service on account of his death or Disability,
such Award shall be payable to the Participant at the regularly scheduled
payment date.

 
12.3           Termination of Service (for Cause).  Unless the Award Agreement
provides otherwise, all of a Participant’s Awards (including any exercised
Options for which Shares have not been delivered to the Participant) shall be
cancelled and forfeited immediately on the date Participant’s Service terminates
if such termination is for Cause or Cause exists on such date and the Company
shall return to the Participant the price (if any) paid for such undelivered
Shares.  If a Participant dies at a time when Cause exists but prior to the date
Participant’s Service is terminated for Cause, all of the Participant’s Awards
(including any exercised Options for which Shares have not been delivered to the
Participant) shall be cancelled and forfeited immediately as of the date of the
Participant’s death.
 
12.4           Leave of Absence.  For purposes of the Plan, Service shall be
deemed to continue while a Participant is on a bona fide leave of absence, if
such leave is approved by the Company in writing or if continued crediting of
Service for this purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Board).
 
12.5           Right of Repurchase.  At any time prior to an Initial Public
Offering on ten (10) days written notice to the Participant, the Company may,
but is not obligated to, repurchase Shares acquired under the Plan from any
Participant whose Service terminated for an amount equal to: (i) if
Participant’s Service terminates for Cause, the purchase price paid, if any by
the Participant for such Shares (or if less, the Fair Market Value of such
Shares), or (ii) in the case of any other termination of Service, at the Fair
Market Value of such Shares on the date of the exercise of the repurchase right
by the Company, as determined in the sole discretion of the Company in
accordance with the terms of the Plan.  For purposes of this Section 12.5,
“Initial Public Offering” shall mean consummation of a firm commitment
underwritten public offering of Shares or other event the result of which is
that Shares are tradable on the New York Stock Exchange, American Stock
Exchange, NASDAQ National Market or similar United States market system.
 
- 11 -

--------------------------------------------------------------------------------


 
Article 13.  Adjustments
 
13.1           Adjustments in Authorized Shares.  In the event of a
Recapitalization, the Board shall adjust, in a fair and equitable manner, the
Plan and each outstanding Award thereunder, to prevent dilution or enlargement
of Participants’ rights under the Plan and an adjustment shall be made
successively each time any such change shall occur.  Such adjustment shall be
effected by one or more of the following, as applicable:  (i) adjusting the
number and kind of Shares that may be issued under the Plan, the number and kind
of Shares subject to outstanding Awards, and where applicable, the exercise
price, base value or purchase price applicable to such Awards; (ii) granting a
right to receive one or more payments of securities, cash and/or property (which
right may be evidenced as an additional Award under the Plan) in respect of any
Award, (iii) in the case of an Award other than an Option or Stock Appreciation
Right, providing that the Award shall be settled in such securities, cash and/or
other property as would have been received had the Award been settled in full
immediately prior to the Recapitalization; provided, however, that in the case
of an adjustment made in accordance with (ii) or (iii) above, the right to any
securities, cash and/or property may be issued subject to the same vesting
schedule as the Award being adjusted; and provided further, that any adjustment
pursuant to this Section 13 shall comply with Section 409A of the Code, to the
extent applicable.  Should the vesting of any Award be conditioned upon the
Company’s attainment of performance conditions, the Board may make such
adjustments to the terms and conditions of such Awards and the criteria therein
to recognize unusual and nonrecurring events affecting the Company or in
response to changes in applicable laws, regulations or accounting principles.
 
13.2           Change of Control.  Upon the occurrence of a Change of Control
after the Effective Date, unless otherwise specifically prohibited under
applicable laws or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee shall
determine otherwise in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including, without limitation, the following (or any combination
thereof): (i) continuation or assumption of such outstanding Awards under the
Plan by the Company (if it is the surviving company or corporation) or by the
surviving company or corporation or its parent; (ii) substitution by the
surviving company or corporation or its parent of awards with substantially the
same terms for such outstanding Awards; (iii) accelerated exercisability,
vesting and/or lapse of restrictions under all then outstanding Awards
immediately prior to the occurrence of such event; (iv) upon written notice,
provide that any outstanding Awards must be exercised, to the extent then
exercisable, within fifteen (15) days immediately prior to the scheduled
consummation of the event, or such other period as determined by the Committee
(in either case contingent upon the consummation of the event), and at the end
of such period, such Awards shall terminate to the extent not so exercised
within the relevant period; and (v) cancellation of all or any portion of
outstanding Awards for fair value (as determined in the sole discretion of the
Committee) which, in the case of Options and Stock Appreciation Rights, may
equal the excess, if any, of the value of the consideration to be paid in the
Change of Control transaction to holders of the same number of Shares subject to
such Options or Stock Appreciation Rights (or, if no such consideration is paid,
Fair Market Value of the Shares subject to such outstanding Awards or portion
thereof being canceled) over the aggregate Option Price or grant price, as
applicable, with respect to such Awards or portion thereof being canceled.  
 
- 12 -

--------------------------------------------------------------------------------


 
Article 14.  Duration, Amendment, Modification, Suspension, and Termination
 
14.1           Duration of the Plan.  Unless sooner terminated as provided in
Section 14.2, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date.
 
14.2           Amendment, Modification, Suspension, and Termination of
Plan.  The Board may amend, alter, suspend, discontinue or terminate the Plan or
any portion thereof or any Award (or Award Agreement) thereunder at any time;
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made (i) without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan and (ii) without the consent of the Participant, if such action would
materially diminish any of the rights of any Participant under any Award
theretofore granted to such Participant under the Plan; provided, however, the
Committee may amend the Plan, any Award or any Award Agreement in such manner as
it deems necessary to comply with applicable laws.
 
Article 15.  General Provisions
 
15.1           No Right to Service.  The granting of an Award under the Plan
shall impose no obligation on the Company, any Subsidiary or any Affiliate to
continue the Service of a Participant and shall not lessen or affect any right
that the Company, any Subsidiary or any Affiliate may have to terminate the
Service of such Participant.  No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
 
15.2           Settlement of Awards; No Fractional Shares.  Each Award Agreement
shall establish the form in which the Award shall be settled.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, Awards, other securities or other
property shall be issued or paid in lieu of fractional Shares or whether such
fractional Shares or any rights thereto shall be rounded, forfeited or otherwise
eliminated.
 
15.3           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan.  With respect to required
withholding, Participants may elect, subject to the approval of the Committee,
to satisfy the withholding requirement, in whole or in part, by having the
Company withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.
 
15.4           No Guarantees Regarding Tax Treatment.  Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan.  The Committee and the Company make no guarantees to any person
regarding the tax treatment of Awards or payments made under the Plan.  Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any excise tax on any person with respect to any Award under
Section 409A of the Code or otherwise and none of the Company, any of its
Subsidiaries or Affiliates, or any of their employees or representatives shall
have any liability to a Participant with respect thereto.
 
15.5           Section 16 Participants.  With respect to Participants subject to
Section 16 of the Exchange Act, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act.  To the extent any provision of the Plan or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.
 
- 13 -

--------------------------------------------------------------------------------


 
15.6           Non-Transferability of Awards.  Unless otherwise determined by
the Committee, an Award shall not be transferable or assignable by the
Participant except in the event of his death (subject to the applicable laws of
descent and distribution) and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.  An Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.  Any permitted transfer of the Awards to heirs
or legatees of the Participant shall not be effective to bind the Company unless
the Committee shall have been furnished with written notice thereof and a copy
of such evidence as the Committee may deem necessary to establish the validity
of the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof.
 
15.7           Conditions and Restrictions on Shares.  The Committee may impose
such other conditions or restrictions on any Shares received in connection with
an Award as it may deem advisable or desirable.  These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received for a specified period of time or a requirement that a Participant
represent and warrant in writing that the Participant is acquiring the Shares
for investment and without any present intention to sell or distribute such
Shares.  The certificates for Shares may include any legend which the Committee
deems appropriate to reflect any conditions and restrictions applicable to such
Shares.
 
15.8           Compliance with Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies, Nasdaq or stock
exchanges on which the Shares are admitted to trading or listed, as may be
required.  The Company shall have no obligation to issue or deliver evidence of
title for Shares issued under the Plan prior to:
 
 
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 
 
(b)
Completion of any registration or other qualification of the Shares under any
applicable national, state or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

 
The restrictions contained in this Section 15.8 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to Section
15.7.  The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
 
15.9           Rights as a Shareholder.  Except as otherwise provided herein or
in the applicable Award Agreement, a Participant shall have none of the rights
of a shareholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.
 
15.10                      Severability.  If any provision of the Plan or any
Award is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and any such Award shall remain in full force and effect.
 
- 14 -

--------------------------------------------------------------------------------


 
15.11                      Unfunded Plan.  Participants shall have no right,
title or interest whatsoever in or to any investments that the Company or any of
its Subsidiaries may make to aid it in meeting its obligations under the
Plan.  Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative or any other person.  To the extent that any person
acquires a right to receive payments from the Company or any of its Subsidiaries
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company or a Subsidiary, as the case may be.  All
payments to be made hereunder shall be paid from the general funds of the
Company or a Subsidiary, as the case may be, and no special or separate fund
shall be established and no segregation of assets shall be made to assure
payment of such amounts.  The Plan is not subject to the U.S. Employee
Retirement Income Security Act of 1974, as amended from time to time.
 
15.12                      No Constraint on Corporate Action.  Nothing in the
Plan shall be construed to (a) limit, impair, or otherwise affect the right or
power of the Company or any of its Subsidiaries to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell or transfer
all or any part of its business or assets, or (b) limit the right or power of
the Company or any of its Subsidiaries to take any action which such entity
deems to be necessary or appropriate.
 
15.13                      Successors.  All obligations of the Company under the
Plan with respect to Awards granted hereunder shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.
 
15.14                      Governing Law.  The Plan and each Award Agreement
shall be governed by the laws of the State of New York, excluding any conflict
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
 
15.15                      Effective Date.  The Plan shall be effective as of
the date of adoption by the Board, which date is set forth below (the “Effective
Date”), provided that the Plan is approved by the stockholders of the Company at
an annual meeting or any special meeting of stockholders of the Company within
twelve (12) months of the Effective Date, and such approval of stockholders
shall be a condition to the right of each Participant to receive any Awards
hereunder.  Any Awards granted under the Plan prior to such approval of
stockholders shall be effective as of the date of grant, but no such Award may
be exercised or settled and no restrictions relating to any Award may lapse
prior to such stockholder approval, and if stockholders fail to approve the Plan
as specified hereunder, any such Award shall be cancelled.
 

 
- 15 -

--------------------------------------------------------------------------------

 

The Plan was duly adopted and approved by the Board by resolution at a meeting
held on the 25th day of September, 2007.










/s/ David W. Knickel


--------------------------------------------------------------------------------

David W. Knickel
Secretary of the Company


 

 
 
 
Signature Page to Unitek Holdings, Inc.
2007 Equity Incentive Plan

--------------------------------------------------------------------------------